   4:21-cr-03068-JMG-CRZ Doc # 31 Filed: 08/20/21 Page 1 of 2 - Page ID # 56




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:21CR3068

      vs.
                                                               ORDER
KOBE AMERSON,

                     Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial
setting, (Filing No. 30), because Defendant has new counsel who needs
additional time review this case and confer with the defendant before deciding if
pretrial motions should be filed. The motion to continue is unopposed. Based on
the showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:


      1)       Defendant’s motion to continue, (Filing No. 30), is granted.

      2)       Pretrial motions and briefs shall be filed on or before November 5,
               2021.

      3)       The trial of this case is set to commence before the Honorable John
               M. Gerrard, United States District Judge, in Courtroom 1, United
               States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on December 6,
               2021, or as soon thereafter as the case may be called, for a duration
               of five (5) trial days. Jury selection will be held at commencement of
               trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and December 6, 2021 shall
4:21-cr-03068-JMG-CRZ Doc # 31 Filed: 08/20/21 Page 2 of 2 - Page ID # 57




         be deemed excludable time in any computation of time under the
         requirements of the Speedy Trial Act, because although counsel
         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 20th day of August, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
